Citation Nr: 1030218	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
Syndrome (WPW).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service October 1997 to February 2003.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In an October 2008 decision, the Board denied the 
claim for entitlement to service connection for WPW Syndrome.  
The Veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2009 Order, the Court 
granted a joint motion for remand (JMR), vacating the Board's 
October 2008 decision and remanding the issue to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that her WPW Syndrome preexisted service and 
was aggravated by service, or in the alternative, is related to 
service.  

The Veteran underwent a VA examination in February 2008 after 
which the examiner opined that the Veteran most likely had 
preexisting WPW, which was likely exacerbated during service.  
The examiner further noted that there was no current objective 
evidence of active WPW Syndrome.  

In the October 2008 Board decision, the Board determined that, 
despite the VA examiner's conclusion, the presumption of 
soundness had not been rebutted in this case "because the 
examiner provided no supporting rationale for his conclusion."  
The opinion alone was not found to rebut the presumption.  As 
noted in the JMR, the RO's examination request specifically asked 
the examiner to opine whether the Veteran's WPW Syndrome 
preexisted service.  The Board's finding that the examiner failed 
to provide a supporting rationale rendered that opinion 
inadequate for rating purposes.  Once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not obligated to do so, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 311 (2007).  On 
remand, another examination is warranted.  38 C.F.R. § 3.159 
(c)(4).
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of the claimed WPW Syndrome.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  

Based on the examination and review of the 
record, the examiner should address the 
following:

Does the Veteran currently have WPW 
Syndrome?

(a) Does the evidence of record clearly 
and unmistakably show that the WPW 
Syndrome existed prior to her entry onto 
active duty?

(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting WPW Syndrome was not 
aggravated by service or that any increase 
in disability was due to the natural 
progression of the disease?

Please identify any such evidence with 
specificity.

(c) If the answer to either (a) or (b) is 
no, is it at least as likely as not that 
the Veteran's WPW Syndrome had its onset in 
service?

A complete rationale should be provided for 
any opinion expressed.

2.  Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement of 
the case and afford the Veteran and her 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


